Citation Nr: 1527686	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-18 310	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent prior to April 13, 2012, and on and after June 1, 2012, for a T-8 compression fracture with degenerative joint disease (DJD), diffuse thoracic spondylosis, and degenerative disc disease (DDD), and a disability rating in excess of 10 percent on and after February 1, 2014.

2.  Entitlement to a disability rating in excess of 10 percent prior to February 1, 2014, for intervertebral disc syndrome (IVDS) of the right lower extremity associated with a T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD, and a compensable disability rating on and after February 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1978 and from January 1985 to March 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction rests with the VA RO in Winston-Salem, North Carolina, from which the appeal was certified.  

The Veteran filed a Notice of Disagreement with the June 2011 rating decision in December 2011, and subsequently underwent surgery for her back disabilities.  In a March 2013 rating decision by the VA RO in Roanoke, Virginia, the Veteran was awarded a temporary 100 percent evaluation, effective April 13, 2012, through 
May 31, 2012, based on her surgical convalescence.  In May 2013, the RO proposed to decrease the Veteran's disability rating for her T-8 compression fracture from 40 percent to 10 percent, and her disability rating for IVDS of the right lower extremity from 10 percent to a noncompensable rating.  The RO effectuated that reduction in a November 2013 rating decision, effective February 1, 2014.  Because the disability ratings assigned are not the maximum ratings available for the entire period on appeal, the claims remain in appellate status, and the Board has characterized the issues as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.



REMAND

The Veteran asserts that her T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD, as well as her associated IVDS of the right lower extremity, are worse than her current disability ratings reflect.  The Veteran last underwent full VA examination in connection with her claims in April 2013.  The Board notes that the Veteran underwent VA examination in connection with her related lumbar radiculopathy in June 2014.  While some of the Veteran's back-related symptoms were addressed in the June 2014 examination, the Veteran was unable to complete many of the tests required for an accurate rating of the conditions on appeal, including range of motion testing, due to recent shoulder surgery and the exam was primarily focused on determining the extent of the Veteran's lumbar radiculopathy.

In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims found that, when a veteran claims that her condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  Here, there is evidence of worsening since the Veteran last underwent full VA examination in April 2013.  A December 2013 treatment record indicated that the Veteran was having increased neurological symptoms, including difficulty controlling bladder function, which have not been addressed by VA examination.  Additionally, the Veteran was ambulating with the assistance of a rolling walker, when she had primarily been using a cane at the time of the April 2014 examination.  The Veteran's neurologist, Dr. J. Partington, wrote in June 2014 that the Veteran was currently severely disabled in terms of function and had a marked lack of range of motion.  As over two years have passed since the last VA examination and there is evidence of potential worsening and of symptoms which have not been addressed in an examination, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected T-8 compression fracture and associated service-connected IVDS of the right lower extremity.

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any outstanding VA treatment records dated from March 2013 to the present.

Finally, as it appears that the Veteran receives continuous private treatment for her service-connected back conditions, the RO should attempt to obtain updated treatment records from Dr. Partington.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2013 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and her representative should be so notified, and the unavailability of the records should be noted in the claims file.

2. With the Veteran's assistance, obtain and associate with the record treatment records from Dr. Partington.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and her representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with her service-connected T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD, and associated service-connected IVDS of the right lower extremity.  All pertinent evidence of record, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the service treatment records, VA examination reports, private treatment records, and with specific consideration of the Veteran's lay statements regarding her symptoms, the examiner should address the extent of the Veteran's service-connected connected T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD, and associated service-connected IVDS of the right lower extremity in accordance with VA rating criteria.  

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Thereafter, re-adjudicate the claims of entitlement to a disability rating in excess of 40 percent prior to April 13, 2012, and on and after June 1, 2012, for a T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD, and a disability rating in excess of 10 percent on and after February 1, 2014; and entitlement to a disability rating in excess of 10 percent prior to February 1, 2014 for IVDS of the right lower extremity associated with a T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD, and a compensable disability rating on and after February 1, 2014.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




